DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first axis” of claims 4 and 9, and the “”second axis” of claims 5 and 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 5, 7, 11-13 and 15-16 are objected to because of the following informalities:  
Regarding claim 3, line 2 should read –wherein the at least pump includes a first pump and…--.
Lines 5-6 should read –wherein the first pump is provided in the electrical component cooling circuit and is mounted…--.
wherein the second pump is provided in the battery cooling circuit and is mounted to the…--.
Regarding claim 5, line 2 should read --…is formed on the main body and positioned between the first pump mounting potion…--.
Regarding claims 7, 11-13 and 15-16, the claims are objected by virtue of their dependency on claims 3 and 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “an electrical component cooling circuit” and “a battery cooling circuit”. It is unclear whether the term “electrical component” precludes a “battery” since a battery is also an electrical component.
Regarding claim 5, it is unclear how the main connecting portion is disposed in a perpendicular direction with respect to a second axis. First, the main connecting portion consists of a first side end portion and a second side end portion. It is unclear which portion is being claimed since the drawings do not depict where or how the “a second axis” is arranged. See also the drawing objection, above.
For the purpose of this examination, the claim has been interpreted to mean in lines 3-4:
--…and wherein a second side end portion of the main connection portion is disposed in a perpendicular direction…--.
Regarding claims 1-4 and 6-17, the claims are rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krull et al. (US 2017/0373359, herein “Krull”).
Regarding claim 1, Asano discloses: 
a coolant supplying module (figs. 1-2) for supplying a coolant stored in a reservoir tank (4) to an electrical component cooling circuit (110) and a battery cooling circuit (120) [par. 0034], the coolant supplying module (figs. 1-2) comprising:
a main body connected to the reservoir tank (4) (see annotated fig. 2-ASANO, below);

    PNG
    media_image1.png
    717
    703
    media_image1.png
    Greyscale

at least a pump mounting portion (see annotated fig. 2-ASANO, page 4) formed at the main body, wherein at least a pump (115, 123) provided in the electrical component cooling circuit (110, pump 115) and the battery cooling circuit (120, pump 123) is mounted to the at least a pump mounting portion (see annotated fig. 2-ASANO, page 4, as applies to fig. 1); and
a valve mounting portion formed at the main body (see annotated fig. 2-ASANO, page 4), wherein a coolant valve (42) for changing flow path of the coolant circulating through the electrical component cooling circuit (110) and the battery cooling circuit (120) [par. 0048, lines 1-6] is mounted to the valve mounting portion (see annotated fig. 2-ASANO, page 4),
wherein a main connecting portion (119a) and a sub connection portion (124a) are respectively formed on the main body to be fluidically-connected to the reservoir tank (4) (see annotated fig. 2-ASANO, page 4).
Regarding claim 2, Asano discloses:
wherein a main discharge port (17) and a sub discharge port (22) are formed at a bottom portion of the reservoir tank (4) (fig. 2), and
wherein the main discharge port (17) and the sub discharge port (22) correspond to the main connecting portion (119a) and the sub connecting portion (124a), respectively (fig. 2).
Regarding claim 3, Asano discloses:
wherein that at least a pump (115, 123) includes a first pump (115) and a second pump (123) (fig. 1), and
wherein the at least a pump mounting portion (see annotated fig. 2-ASANO, page 4) includes:
a first pump mounting portion formed at a first side of the main body, wherein the first pump (115) provided in the electrical component cooling circuit (110) is mounted to the first pump mounting portion; (see annotated fig. 2-ASANO, page 4, as applies to fig. 1), and
a second pump mounting portion formed at a second side of the main body, wherein the second pump (123) provided in the battery cooling circuit (120) is mounted to the second pump mounting portion (see annotated fig. 2-ASANO, page 4, as applies to fig. 1).


Regarding claim 5, Asano discloses: 
wherein the main connecting portion (119a) is formed on the main body between the first pump mounting portion and the second pump mounting portion (see annotated fig. 2-ASANO, page 4),
The limitation “…and is disposed in a perpendicular direction with respect to a second axis of the first and second pump mounting portions” has not been considered in this Office Action based on the 112(b) rejection and Drawing objection, above.
Regarding claim 11, the recitation “wherein the coolant is introduced into the sub connecting portion from the reservoir tank to the first pump mounting portion to prevent damage to the first pump due to cavitation, when a flow direction of the coolant is changed by operation control of the coolant valve” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the system disclosed by Asano, having similar structure, is capable of functioning in a similar manner, when it is in operation.
Regarding claim 14, Asano discloses:
wherein the valve mounting portion is formed at a lower surface of the main body (see annotated fig. 2-ASANO, page 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Krull et al. (US 2017/0373359, herein “Krull”).
Regarding claim 4, although Asano discloses the first pump mounting portion and the second pump mounting portion being mounted on the first side and the second side of the main body, respectively (see annotated fig. 2-ASANO, page 4), Asano does not disclose:
the first pump mounting portion and the second pump mounting portion being mounted to face each other on the first side and the second side of the main body, and being disposed on a first axis.
Krull, also directed to a coolant supplying module (figs. 2 and 9) for supplying a coolant stored in a reservoir tank (206-14) (figs. 2 and 9) to an electrical component cooling circuit (where components 102A, 102B are) and a battery cooling circuit (where battery 106 is) (fig. 2) and comprising: 
a main body connected to the reservoir tank (206-13 plus 206-14) (see annotated fig. 9-KRULL, below),
at least a pump mounting portion (610-2, 610-3) formed at the main body, wherein at least a pump (320-12, 320-13) provided in the electrical component cooling circuit and the battery cooling circuit is mounted to the at least a pump mounting portion (610-2, 610-3) [ (see annotated fig. 9-KRULL, below, as applies to fig. 2), and

    PNG
    media_image2.png
    516
    664
    media_image2.png
    Greyscale

a valve mounting portion (610-4) formed at the main body (see annotated fig. 9-KRULL, below), wherein a coolant valve (320-14) for changing the flow path of the coolant circulating through the electrical component cooling circuit and the battery cooling circuit [par. 0056] is mounted to the valve mounting portion (610-4) (fig. 9), and
wherein the at least a pump (320-12, 320-13) includes a first pump (320-12) and a second pump (320-13), and wherein the at least a pump mounting portion (610-2, 610-3) includes:
a first pump mounting portion (610-2) formed at a first side of the main body (see annotated fig. 9-KRULL, page 7), wherein the first pump (320-12) is mounted to the first pump mounting portion (610-2); and
a second pump mounting portion (610-3) formed at second side of the main body (see annotated fig. 9-KRULL, page 7), wherein the second pump (320-13) is mounted to the second pump mounting portion (610-3),
teaches:
the first pump mounting portion (610-2) and the second pump mounting portion (610-3) being mounted to face each other on the first side and the second side of the main body and being disposed on a first axis (see annotated fig. 9-KRULL, page 7). It is noted, Krull’s reservoir is designed such that one or more components (see, for instance, components 320-3 and 320-5 in fig. 3B, which is one of the several examples of arrangements of the reservoir in the coolant supply module –figures 3A to 11B-) may be coupled/attached/connect to the reservoir in different ways as desired or needed within a particular implementation and design [par. 0032, lines 8-13] and also teaches that the reservoir may optionally include one or more hose interfaces 340-1 at which one or more hoses may be coupled/attached/connect to the reservoir, and that the reservoir allows for both integration of one or more components as well as for hose-based interfacing of one or more components [par. 0029, lines 1-10], all this, for the purpose of having a more compact coolant supplying module that eliminates or reduces the number of connections to components that are separated located via hosing (as is the case of Asano’s pumps) reducing the number of possible failure points within the system and the time and labor required to assemble the system [Krull, par. 0004 and par. 0005, lines 1-3].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Asano the teachings of Krull to have:
 the first pump mounting portion and the second pump mounting portion being mounted to face each other on the first side and the second side of the main body, and being disposed on a first axis,
in order to have a more compact coolant supplying module that reduces the number of possible failure points and optimize time and labor required for the assembly of the system.
Regarding claim 6, Asano does not disclose:
longitudinal axes of the main connecting portion, the sub connecting portion, and the main body being in parallel to each other.
Krull, also directed to a coolant supplying module (figs. 2 and 9) for supplying a coolant stored in a reservoir tank (206-14) (figs. 2 and 9) to an electrical component cooling circuit (where components 102A, 102B are) and a battery cooling circuit (where battery 106 is) (fig. 2) and comprising: 
a main body connected to the reservoir tank (206-13 plus 206-14) (see annotated fig. 9-KRULL, page 7),
at least a pump mounting portion (610-2, 610-3) formed at the main body, wherein at least a pump (320-12, 320-13) provided in the electrical component cooling circuit and the battery cooling circuit is mounted to the at least a pump mounting portion (610-2, 610-3) (see annotated fig. 9-KRULL, page 7, as applies to fig. 2), and
a valve mounting portion (610-4) formed at the main body (see annotated fig. 9-KRULL, below), wherein a coolant valve (320-14) for changing the flow path of the coolant circulating through the electrical component cooling circuit and the battery cooling circuit [par. 0056] is mounted to the valve mounting portion (610-4) (fig. 9),
teaches that:
different embodiments of reservoirs may be implemented having different sizes, shapes, forms, etc. and may include different respective numbers and types of components integrated therewith as may be desired and/or needed within a particular implementation and design of a thermal system and that the manner by which any component interfaces/connects/couples to the reservoir may be varied [par. 0032, referring to fig. 3b which is one of the several examples of arrangements of the reservoir in Krull’s coolant supply module –figures 3A to 11B-].
Therefore, it would have been obvious to one of skill in the art, before the effective filling date of the claimed invention, to incorporate into Asano the teachings of Krull to have:
the longitudinal axes of the main connecting portion, the sub connecting portion, and the main body being in parallel to each other,
depending on the needs of a particular design and user’s requirements, as thaugh by Krull. Further, it has been held that by re-arrange the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C).
Regarding claim 7, Asano does not disclose:
the sub connecting portion being disposed in a vicinity of the first pump mounting portion between the main connecting portion and the first pump mounting portion, and is formed on an upper portion of the main body.
Krull, also directed to a coolant supplying module (figs. 2 and 9) for supplying a coolant stored in a reservoir tank (206-14) (figs. 2 and 9) to an electrical component cooling circuit (where components 102A, 102B are) and a battery cooling circuit (where battery 106 is) (fig. 2) and comprising: 
a main body connected to the reservoir tank (206-13 plus 206-14) (see annotated fig. 9-KRULL, page 7),
at least a pump mounting portion (610-2, 610-3) formed at the main body, wherein at least a pump (320-12, 320-13) provided in the electrical component cooling circuit and the battery cooling circuit is mounted to the at least a pump mounting portion (610-2, 610-3) (see annotated fig. 9-KRULL, page 7, as applies to fig. 2), and
a valve mounting portion (610-4) formed at the main body (see annotated fig. 9-KRULL, below), wherein a coolant valve (320-14) for changing the flow path of the coolant circulating through the electrical component cooling circuit and the battery cooling circuit [par. 0056] is mounted to the valve mounting portion (610-4) (fig. 9), and
wherein the at least a pump (320-12, 320-13) includes a first pump (320-12) and a second pump (320-13), and wherein the at least a pump mounting portion (610-2, 610-3) includes:
a first pump mounting portion (610-2) formed at a first side of the main body (see annotated fig. 9-KRULL, page 7), wherein the first pump (320-12) is mounted to the first pump mounting portion (610-2); and
a second pump mounting portion (610-3) formed at second side of the main body (see annotated fig. 9-KRULL, page 7), wherein the second pump (320-13) is mounted to the second pump mounting portion (610-3),
teaches that:
different embodiments of reservoirs may be implemented having different sizes, shapes, forms, etc. and may include different respective numbers and types of components integrated therewith as may be desired and/or needed within a particular implementation and design of a thermal system and that the manner by which any component interfaces/connects/couples to the reservoir may be varied [par. 0032, referring to fig. 3b which is one of the several examples of arrangements of the reservoir in Krull’s coolant supply module –figures 3A to 11B-].
Therefore, it would have been obvious to one of skill in the art, before the effective filling date of the claimed invention, to incorporate into Asano the teachings of Krull to have:
the sub connecting portion (124a) being disposed in a vicinity of the first pump mounting portion between the main connecting portion and the first pump mounting portion, and being formed on an upper portion of the main body,
depending on the needs of a particular design and user’s requirements, as thaugh by Krull. Further, it has been held that by re-arrange the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C).



Regarding claim 8, the combination of Asano and Krull discloses:
a first side end portion of the main connecting portion (Asano, 119a) being integrally connected to the main body in a radial direction of the main body (see annotated fig. 2-ASANO, page 4), but does not disclose:
a second side end portion of the main connecting portion being perpendicularly bent toward a top surface of the main connecting portion from the first side end portion of the main connecting portion.
However, Krull teaches that:
different embodiments of reservoirs may be implemented having different sizes, shapes, forms, etc. and may include different respective numbers and types of components integrated therewith as may be desired and/or needed within a particular implementation and design of a thermal system and that the manner by which any component interfaces/connects/couples to the reservoir may be varied [par. 0032, referring to fig. 3b which is one of the several examples of arrangements of the reservoir in Krull’s coolant supply module –figures 3A to 11B-].
Therefore, it would have been obvious to one of skill in the art, before the effective filling date of the claimed invention, to have the combination of Asano and Krull having:
a second side end portion of the main connecting portion is perpendicularly bent toward a top surface of the main connecting portion from the first side end portion of the main connecting portion,
depending on the needs of a particular design and user’s requirements, as thaugh by Krull. Further, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 
Regarding claim 9, the combination of Asano and Krull discloses:
the first side end portion of the main connecting portion (Asano, 119a) and the first axis (Krull) being aligned to be perpendicular to each other (upon modification, bringing the axis of Asano’s pumps 115 and 123 to inlets 16 and 21, respectively) (see annotated fig. 2-ASANO, page 4, and annotated fig. 9-KRULL, page 7).
Regarding claim 10, the combination of Asano and Krull discloses:
wherein the first side end portion of the main connecting portion (Asano, 119a, fig. 2) and a chiller connecting portion (Krull, where chiller 314 is mounted on reservoir 206-2, fig. 3B) are aligned in a second axis (see annotated fig. 2-ASANO, page 4, as applies to fig. 3B of Krull).
Regarding claim 17, Asano discloses:
The reservoir tank (4) being mounted on the upper end of the main body (see annotated fig. 2-ASANO, page 4), but does not disclose:
wherein an upper end of the main body is closed.
Krull, also directed to a coolant supplying module (figs. 2 and 9) for supplying a coolant stored in a reservoir tank (206-14) (figs. 2 and 9) to an electrical component cooling circuit (where components 102A, 102B are) and a battery cooling circuit (where battery 106 is) (fig. 2) and comprising: 
a main body connected to the reservoir tank (206-13 plus 206-14) (see annotated fig. 9-KRULL, page 7),
at least a pump mounting portion (610-2, 610-3) formed at the main body, wherein at least a pump (320-12, 320-13) provided in the electrical component cooling circuit and the battery cooling circuit is mounted to the at least a pump mounting portion (610-2, 610-3) (see annotated fig. 9-KRULL, page 7, as applies to fig. 2), and
a valve mounting portion (610-4) formed at the main body (see annotated fig. 9-KRULL, below), wherein a coolant valve (320-14) for changing the flow path of the coolant circulating through the electrical component cooling circuit and the battery cooling circuit [par. 0056] is mounted to the valve mounting portion (610-4) (fig. 9),
teaches that:
different embodiments of reservoirs may be implemented having different sizes, shapes, forms, etc. and may include different respective numbers and types of components integrated therewith as may be desired and/or needed within a particular implementation and design of a thermal system and that the manner by which any component interfaces/connects/couples to the reservoir may be varied [par. 0032, referring to fig. 3b which is one of the several examples of arrangements of the reservoir in Krull’s coolant supply module –figures 3A to 11B-].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Asano the teachings of Krull to have:
an upper end of the main body being closed, and the reservoir tank being mounted on the upper end of the main body,
depending on the needs of a particular design and user’s requirements, as thaugh by Krull. Further, it has been held that by re-arrange the position of a component without modifying the operation of the device is an obvious matter of design choice. See MPEP 2144.04 VI (C). Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A.

Allowable Subject Matter
Claims 12-13 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763